Order entered September 13, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00394-CV

                     JEFFERY PAUL WALTON, Appellant

                                         V.

                      KAY FRANCES WALTON, Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. CV-20-00449

                                      ORDER

      Before the Court is appellant’s September 2, 2021 motion to supplement the

record. We GRANT the motion. We ORDER Court Reporter Deborah Slovak to

file, by September 23, 2021, the reporter’s record of the December 8, 2020

hearing on the protective order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Slovak and all parties.

                                              /s/   KEN MOLBERG
                                                    JUSTICE